Exhibit 10.1

 

[g58071kei001.jpg]

 

February 17, 2012

 

Mr. Ralph DeRosa

Care of: John Protopappas (J Street Companies)

NTS/Virginia Development Company

11901 Longstreet Drive

Spotsylvania, VA 22551

 

CC: Mr. Neil Mitchell

NTS Development Company

10172 Linn Station Road, Suite 200

Louisville, Kentucky 40223

 

RE: 69 single family detached lots (see below for Lot and Section Numbers) in
the Fawn Lake subdivision located south of Orange Plank Road (Route 621) in
Spotsylvania County, Virginia

 

Dear Mr. DeRosa,

 

Please accept this correspondence as an expression of interest by NVR, Inc.,
d/b/a Ryan Homes (“Purchaser”) to enter into a definitive purchase agreement
(“Purchase Agreement”) to purchase sixty-nine (69) single family detached lots
as follows (each a “Lot” or the “Lots”):

 

Section 14A and 17A — Lots 1101, 1107 and 1135 (3 developed Lots);

Section 21A and 21B — Lots 1212 — 1214, 1229 — 1239 and 1251 (15 developed
Lots);

Section 27 — Lots 810 — 821 and 825 (13 developed Lots); and

Section 17B — 38 Lots to be developed

 

from NTS/Virginia Development Company and/or its affiliate “NTS” (“Seller”) in
the above referenced property under the following terms and conditions:

 

1.              Total Price — Five Million Five Hundred Twenty Thousand Dollars
($5,520,000) for sixty-nine (69) single family lots as more particularly listed
above. The purchase price for each Lot shall be Eighty Thousand Dollars
($80,000) per Lot. Each Lot’s building envelope in Sections 14A, 17A, 21A, 21B
and 27 are as expressed in the recorded plats. The Lots sizes in Section 17B
will be approximately 26,000 square feet and developed as a “shoulder and ditch
section.”

 

2.             Escalator Condition —The purchase price for each Lot shall
increase at an annual rate of three (3%) percent beginning one (1) year after
the First Takedown (as such term is defined below) of Lots after the Initial
Closing. The thirty-one (31) Lots in Sections 14A, 17A, 21A, 21B and 27 are
finished Lots (except for completion of top coat paving in Sections 21A and 21B)
and are being purchased by Purchaser (except for the installation of top coat
paving in Sections 21A and B) with the same representation and warranties as
described in Paragraph 6 herein. The

 

--------------------------------------------------------------------------------


 

thirty-eight (38) Lots in Section 17B are to be developed by Seller in
accordance with the provisions contained in Paragraphs 6 and 7 hereof.

 

3.             Takedown — Purchaser shall settle on one (1) Model Lot within
thirty (30) days after the Effective Date of the Purchase Agreement provided
Purchaser can immediately obtain a building permit (the “Initial Closing”).
Otherwise, the Initial Closing shall be extended until Purchaser can immediately
obtain a building permit but not more than sixty (60) days after the Effective
Date of the Purchase Agreement. The location of the Model Lot is to be approved
by the Seller prior to the execution of the Purchase Agreement. Within one
hundred twenty (120) days of the Initial Purchase but not later than
September 2012 (the “First Takedown”), Purchaser shall begin takedown and close
on a minimum of three (3) Lots between September 1, 2012 and November 30, 2012.
Starting in the first quarter of 2013 (January 1, 2013 — March 31, 2013) and
continuing for each calendar quarter thereafter, Purchaser shall takedown and
close on a minimum of four (4) Lots per calendar quarter. Each Lot settlement
for the Section 17B Lots shall be subject to conditions precedent as described
in Paragraphs 6 and 7. Starting in January 2013, Purchaser may, in its sole and
absolute discretion, without the payment of any penalty or fee, upon thirty (30)
day’s prior notice to Seller, elect to defer and delay its obligation to
purchase a Lot such that Purchaser is not obligated to purchase such Lot during
the applicable quarter (the “Purchaser’s Forbearance Election,” and each such
Lot purchase so deferred and delayed, a “Forbearance Lot”). Purchaser may
exercise the Purchaser’s Forbearance Election to defer the takedown of a
Forbearance Lot up to a total maximum of eight (8) Lots during the term of this
Purchase Agreement, provided Purchaser must takedown at least twelve (12) Lots
in each twelve (12) month period during the term of this Purchase Agreement
starting with the twelve (12) month period that commences on the date of the
First Takedown, and for each twelve (12) month period thereafter. Purchaser’s
exercise of the Purchaser’s Forbearance Election shall not constitute a default
by Purchaser under the Purchase Agreement.

 

4.              Deposit — For the purposes of consideration Purchaser will post
a Fifty Thousand Dollar ($50,000) cash deposit within five (5) days of the
Effective Date of the Purchase Agreement with Shulman, Rogers, Gandal, Pordy &
Ecker, P.A (“Escrow Agent”) (the “First Deposit”). The First Deposit shall be
non-refundable to Purchaser unless Purchaser terminates the Purchase Agreement
prior to the expiration of the Inspection Period in accordance with the terms of
the Purchase Agreement, or Seller’s default as set forth in the Purchase
Agreement. Purchaser shall have the option to purchase the thirty-eight (38)
Lots in Section 17B which option is exercisable by Purchaser by the payment in
cash to Escrow Agent of a second deposit in the amount of One Hundred Fifty
Thousand Dollars ($150,000) at or prior to the closing of the 22nd Lot purchased
by the Purchaser (the “Second Deposit”). In the event Purchaser makes the Second
Deposit, Purchaser shall be obligated to purchase the thirty-eight (38) Lots in
Section 17B and the Second Deposit shall be non-refundable except as provided in
the Purchase Agreement. In the event Purchaser determines not to make the Second
Deposit, there is no penalty to the Purchaser, but Purchaser shall have no right
to purchase the thirty-eight (38) Lots in Section 17B and Seller shall have the
right to sell those Lots to another entity. The First Deposit shall be credited
to each Lot settlement on a pro rata basis for the first thirty-one (31) Lots.
If Purchaser posts the Second Deposit to Escrow Agent, it will be credited on a
pro rata basis for each of the remaining thirty- eight (38) Lots in Section 17B.

 

5.             Feasibility Period — Purchaser shall have a thirty (30) day
feasibility period, commencing upon the receipt of inspection documents (as
defined below), to undertake, at Purchaser’s sole expense, such engineering,
marketing and other studies as Purchaser deems

 

2

--------------------------------------------------------------------------------


 

appropriate. In the event Purchaser provides notice that it is proceeding with
the Purchase Agreement in writing delivered to Seller on or before 5:00 p.m. on
the date of expiration of the feasibility period, the First Deposit shall be
non-refundable to Purchaser and Purchaser shall proceed to close on the Sections
14A, 17A, 21A, 21B and 27 Lots as provided herein or be in default under the
Purchase Agreement.

 

6.              Conditions Precedent — The following conditions must be
satisfied for Section 17B Lots only prior to Lot settlement for each Lot or Lots
being closed at such Lot settlement (the “Conditions Precedent”): 1) Title to
the Lot or Lots shall be good and marketable without defects or restrictions
which would prevent Purchaser’s intended use for the Lot; 2) Seller’s
representations and warranties shall be true and correct at the Lot Settlement
date; 3) There shall be no moratorium declared or proposed which would affect
the development and use of the Lot or Purchaser’s ability to obtain permits
necessary to construct or occupy the homes; 4) Public water and public sewer
will be installed where possible within 1-2 feet of the Lot boundary line,
approved and accepted by the local jurisdiction and provider, and shall be
available upon proper application by Purchaser (electric, cable and telephone
will be installed per such utility company’s standards); 5) The Final Site Plan
and Record Plat shall be approved by the appropriate jurisdiction. Seller will
be responsible for engineering all Lots, including the payment of fees and
bonding costs necessary to allow Purchaser to obtain approval and permits from
Spotsylvania County, Virginia for house construction; 6) Seller’s completion of
Lot finishing standards (to be included in the Purchase Agreement) and
sufficient for Purchaser to obtain building permits for Lots to be purchased at
Lot settlement and upon completion of the house, use and occupancy permit; and
7) Satisfaction of any proffers, impact fees, off-site obligations (or other
restrictions or obligations), by Seller, which would prevent Purchaser from
obtaining use and occupancy permits, for completed single-family homes.

 

7.              Costs of Developing Lots — Seller shall be responsible for the
following costs in connection with the Section 17B Lots: preparation of sketch
plans, preliminary and final subdivision plans/plats; jurisdiction fees
associated with obtaining approvals, and a wetland permit, if required;
completion of public water and sewer main lines and laterals to within 1-2 feet
of the Lot boundary (electric, telephone and cable to be installed per such
utility company’s standards); installation and completion of all roads,
utilities, storm water drainage systems, off- site improvements and utilities,
street trees, street signs, street lights and common area amenities, entrance
features, proffers, any easements and all improvements shown on the approved
site plan.

 

8.              Architectural Requirements — Purchaser acknowledges that there
are architectural requirements for the Fawn Lake community. Purchaser shall
enter into a Signature Builder Agreement with Seller prior to the expiration of
the Feasibility Period and comply with the terms and conditions as mutually
agreed to and contained therein with respect to the Lots. The Purchaser shall
agree in the Purchase Agreement to maintain the existing architectural and
design requirements for the homes to be constructed on the Lots.

 

9.              Water Tower Fee — Seller shall pay out of its proceeds at each
Lot settlement a One Thousand Dollar ($1,000) per Lot water tower fee.

 

10.            Proffers — Seller warrants that there are no cash proffers
associated with this transaction that shall be the responsibility of the
Purchaser. Purchaser shall be responsible for tap fees, municipal (submission)
fees, inspection fees and permit fees as required by the jurisdiction.

 

3

--------------------------------------------------------------------------------


 

11.            Damage Deposit — Purchaser shall pay a Five Hundred Dollar ($500)
per Lot damage deposit to Shulman, Rogers, Gandal, Pordy & Ecker, P.A. (Escrow
Agent) at each Lot settlement. However, the Purchaser agrees to repair damage
caused by Purchaser as the subdivision is developed.

 

12.            Broker - Purchaser and Seller have not engaged any broker in this
transaction except for John Protopappas of J. Street Companies (“Broker”), who
is representing the buyer in this transaction as a buyer agent. The Broker shall
be paid by the Seller a Two Thousand Dollar ($2,000) per Lot commission at each
Lot closing. Each party shall indemnify the other from any other such claims.

 

13.            Fees and Costs — The Seller will be responsible for the
preparation of the deed of conveyance, grantor’s tax, recapture or rezoning tax,
agricultural transfer taxes (roll back taxes), its own attorney’s fees relating
to Lot settlement and its own fees for release and payoffs of any monetary
encumbrances affecting the Lots. Purchaser will be responsible for any grantee’s
tax or other applicable transfer tax other than the grantor’s tax, its own
attorney’s fee, charges for preparation of all other settlement documents, title
examination, title insurance premiums, surveys and any other settlement costs
that are not specifically allocated herein between the Parties.

 

14.            Seller’s Information — Within five (5) business days after the
Effective Date of the Purchase Agreement, Seller shall deliver or make available
to Seller, and Phase I Environmental Reports, tax bills for calendar year 2011,
soils reports and any surveys, plats, wetlands reports, maintenance, service or
utility agreements relating to the Lots which Seller has in its possession or
control. All such information shall be held in confidence by Purchaser and shall
be returned to Seller in the event Purchaser terminates the Purchase Agreement.

 

15.            Reps and Warranties — Representations and warranties between the
parties shall be mutually agreed upon like other terms and conditions in the
Purchase Agreement.

 

16.            Assignability — Seller may freely assign its rights and
obligations under this letter of intent and/or the Purchase Agreement. Purchaser
shall not assign this letter of intent or the Purchase Agreement without
Seller’s prior written consent.

 

17.            Sales Center Use — Seller shall, or shall cause its affiliate,
Fawn Lake Sales Center, LLC, to grant to Purchaser a non-exclusive license or
right to use, during the regular office hours of Fawn Lake Realty Real Estate
Company, one standard-sized salesperson’s office on the first floor of the sales
center building, plus use of such common areas as may be necessary such as
restrooms, kitchen, etc., as an office for the sole purpose of marketing
Purchaser’s homes in Fawn Lake to third-party purchasers. The sales center shall
not be used by Purchaser for any construction meetings, activities or materials
selections. The term of the license or use shall be one (1) year from the date
of Initial Closing, and may be renewed for successive one year periods of time
during the term of the Purchase Agreement unless terminated by thirty (30) days
written notice to Seller prior to the expiration of each successive one (1) year
period. A joint marketing agreement for the Lots shall be negotiated in good
faith between the parties during the Feasibility Period and any agreement
reasonably acceptable to the parties shall be executed upon the expiration of
the Feasibility Period if Purchaser has not terminated the Purchase Agreement.

 

18.            Nature of Understanding — This letter shall only constitute a
letter of intent and no binding or legal obligations (except those contained in
Paragraphs 16 and 19) between Purchaser and Seller shall arise with respect to
the Lots until and unless Purchaser and Seller execute a

 

4

--------------------------------------------------------------------------------


 

mutually satisfactory Purchase Agreement, which shall supersede all prior
discussions, understandings and agreements between the parties. Purchaser and
Seller agree to negotiate the terms and conditions of the Purchase Agreement in
good faith with the intention of entering into a Purchase Agreement within
thirty (30) days after the date of this letter.

 

19.              Confidentiality — Prior to the Initial Closing and except to
the extent required to be disclosed by Purchaser to its employees, directors,
officers, agents, representatives, attorneys, lenders, accountants and/or
advisors (“Purchaser’s Representatives”) to effectuate the transaction, and/or
to the extent required by law or order of a court of competent jurisdiction,
Purchaser shall not disclose or use, and Purchaser shall cause the Purchaser’s
Representatives not to disclose or use, any Confidential Information (as such
term is defined below) with respect to the Lots furnished or to be furnished by
Seller or its representatives to Purchaser or Purchaser’s Representatives in
connection herewith at any time or in any manner other than in connection with
its evaluation of the transactions proposed in this letter of intent. For
purposes of this paragraph, “Confidential Information” means the fact of the
proposed sale and any information about the Lots identified in writing, except
for information which Purchaser can reasonably demonstrate is generally
available to or known by the public other than as a result of improper
disclosure by Purchaser. The provisions of this Paragraph 19 shall be binding on
the Purchaser.

 

20.              Corporate Approval — This transaction is subject to NVR, Inc.’s
corporate approval and the approval of the Board of Directors of the Seller and
NTS.

 

If you have any questions or concerns, please give me a call me in our Land
Department at (703) 259-6852 or on my cell phone at (703) 929-4910. We thank you
for your consideration and look forward to your response.

 

The above terms and conditions herein are accepted by the signatures of the
parties below.

 

 

 

 

For Purchaser:

 

 

 

Date:

2/17/12

 

/s/ Martin Turk

 

 

 

Martin Turk

 

 

 

Market Land Manager

 

 

 

NVR, Inc.

 

 

 

 

 

 

 

 

 

 

 

For Seller:

 

 

 

 

Date:

2/22/2012

 

NTS-Virginia Development Company

 

 

 

By:

/s/ Neil A. Mitchell

 

 

 

 

Neil A. MitChell, Senior Vice President

 

 

 

 

 

 

 

and solely with regard to the section 27 lots:

 

 

 

Cedar Creek Virginia, LLC

 

 

 

By:

NTS Cedar Creek Virginia, LLC

 

 

 

 

By:

/s/ Gregory A. Wells

 

 

 

 

 

Gregory A. Wells, Executive Vice President

 

5

--------------------------------------------------------------------------------

 